         Case 1:18-cr-00434-JGK Document 196 Filed 08/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

                                                   18-cr-434-01 (JGK)
             - against -
                                                   ORDER
LENIN GUZMAN-HIDALGO,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the attached motion for

compassionate release from the defendant, which the Court

interprets to be the defendant’s reply in response to the

Government’s motion in opposition to the defendant’s motion for

compassionate release.

     Chambers will mail a copy of this order to the pro se

defendant at Lenin Guzman Hidalgo #85702054, MCC New York, 150

Park Row, New York, NY 10001.

SO ORDERED.
                                              /s/ John G. Koeltl
Dated:       New York, New York                 John G. Koeltl
                                          United States District Judge
             August 10, 2020
Case 1:18-cr-00434-JGK Document 196 Filed 08/10/20 Page 2 of 5
Case 1:18-cr-00434-JGK Document 196 Filed 08/10/20 Page 3 of 5
Case 1:18-cr-00434-JGK Document 196 Filed 08/10/20 Page 4 of 5
Case 1:18-cr-00434-JGK Document 196 Filed 08/10/20 Page 5 of 5
